Citation Nr: 0523843	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  02-14 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for bilateral cataracts and if so whether 
the reopened claim should be granted.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In February 2004, the Board remanded the case to Appeals 
Management Center for further evidentiary development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  Service connection for bilateral cataracts was denied by 
unappealed rating decision in July 1981. 

2.  Evidence received since the July 1981 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  

3.  The veteran's bilateral cataracts were found on the 
examination for entrance onto active duty.

4.  The cataracts increased in severity during service; the 
evidence does not clearly and unmistakably demonstrate that 
the increase in severity was due to natural progress.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for bilateral cataracts has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  Bilateral cataracts were aggravated by active service. 38 
U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claims.  
Therefore, no further development with respect to these 
matters is required under the Veterans Claims Assistance Act 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) or the regulations implementing 
it.


Evidentiary Background

The veteran served on active duty from September 1976 to 
September 1979.  He reported a history of eye trouble during 
his service entrance examination in September 1976.  
Bilateral congenital lens opacities were noted on the 
entrance examination.  Visual acuity was recorded as 20/70 in 
the right eye corrected to 20/40 and 20/20 in the left eye.

In January 1977, the veteran sought treatment for eye 
problems.  He reported a 7-year history of cataracts.  The 
veteran was interested in surgical excision of his cataract 
or a profile for sunglasses.  During ophthalmological 
consultation in February 1977, the veteran reported 
developing poor vision around the time he was playing 
football in school.  He recalled frequent trauma to his face 
and no family history of cataracts.  The impression was 
subcapsular (posterior) cataracts in both eyes secondary to 
trauma.  He was placed on a medical profile.  

The veteran's visual acuity was recorded as 20/20 in both 
eyes during his June 1979 separation examination.  However, 
he was advised to follow up with a civilian ophthalmologist.

A May 1981 VA ophthalmological treatment record notes that 
the veteran had attempted to rejoin the military, but was 
told that he would have to have his cataracts removed before 
acceptance.  The assessment was significant posterior 
subcapsular changes in both eyes.  This diagnosis was 
confirmed by VA examination in June 1981.  At that time, the 
veteran reported that he was first made aware of his 
cataracts while in the Army in Germany.  He had no family 
history of eye problems and reported good vision in the past.  

By rating action in July 1981, the RO denied service 
connection for the veteran's bilateral cataracts finding that 
cataracts were shown to have existed prior to service and 
there was no indication of permanent service aggravation.  

Subsequent VA and private medical records show treatment for 
bilateral cataracts.  This treatment included surgical 
excision of cataracts in the right eye in 1987.   During 
treatment in 1987, he reported being hit in the right eye in 
1978.  He acknowledged that he a cataract in his right eye 
prior to that injury; however, his cataract worsened after 
the injury.  

Service medical records during the veteran's service with the 
National Guard in 1990 and 1991 note that he had unoperated 
cataracts.  

The veteran submitted a statement in January 1994 seeking to 
reopen his claim for service connection for cataracts.  He 
noted that he wanted to reenter active duty in 1981, but was 
informed that he could not.  By letter dated in March 1994, 
the RO informed the veteran that service connection for 
cataracts had been denied in 1981.  
Subsequent treatment records show that the veteran underwent 
surgical excision of a cataract in his left eye in 1996.  He 
gave a history of cataracts at the age of 17.

In June 2001, the veteran submitted a statement requesting 
that his claim for service connection for his eye condition 
be reopened.  

The veteran acknowledged in his July 2002 notice of 
disagreement that he had cataracts at the age of 17 (his DD 
214 indicates that he was 19 when he enlisted).  He noted 
that, despite his cataracts, he was able to enter the active 
military in 1976 as well as Illinois National Guard in 1990 
and Hawaii National Guard in 1991.  

In September 2004, the veteran was afforded a VA examination.  
The examiner noted that the veteran's claims folder was not 
reviewed in connection with the examination.  The veteran 
reported a 15-year history of floaters in both eyes and 
difficulty with night driving.  According to the veteran, he 
developed cataracts while in the military in the 1970s.  He 
had surgery in his eyes in 1989, 1997, and 2001.  The 
examiner noted that the veteran developed cataracts while in 
his twenties during his active military service.  For the 
veteran to develop cataracts that age was rare.  The veteran 
reported a history of exposure to warheads.  The examiner 
noted that exposure to radioactive materials could certainly 
expedite cataract formation.  The examiner concluded by 
opining that it was likely that the veteran developed 
cataracts during service as a result of occupational 
exposures.  His subsequent glare and floaters after cataract 
extraction were the result of lens implantation in the 1980s.  

The September 2004 examination report was returned to the 
examiner for review of the veteran's service medical records 
and claims folder.  In November 2004, the examiner noted that 
he had reviewed the veteran's claims folder.  He noted that 
the veteran had a documented history of congenital lens 
opacities and progression of these lens opacities to visually 
significant cataracts during his service.  Based on the 
available records, the examiner could not form an opinion as 
to whether the progression of cataracts was service related.  
It was felt that any such opinion would be pure speculation.  
Congenital lens opacities were noted to progress on their own 
during a person's lifetime.  However, they could also 
progress due to environmental causes such as exposures to 
agents, radiation, or health conditions.  


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection can be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service. 38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. § 
3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Claim to Reopen

As noted above, service connection for cataracts was denied 
in July 1981 as the evidence did not show that the veteran's 
cataracts were incurred in or aggravated by his active 
military service.  The veteran did not appeal the 1981 
decision.  

Additional evidence has been associated with the claims 
folder since the 1981 denial of the veteran's claim.  Of 
particular note are the VA medical opinions provided in 
September and November 2004.  These reports reflect that the 
veteran's congenital lens opacities progressed into visually 
significant cataracts during service and the examiner could 
not speculate as to whether this progression was due to a 
natural progression or to environmental causes such as 
exposure to agents, radiation, or health conditions.  This 
evidence is presumed credible for the purpose of determining 
whether new and material evidence has been submitted.  The 
reports are neither cumulative nor redundant of the evidence 
previously of record.  In addition, they relate to an 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that they are new and material and 
reopening of the claim is in order.  


Reopened Claim

Having granted reopening of the claim, the Board will 
consider the veteran's claim on the merits.  

Bilateral congenital lens opacities were noted during the 
veteran's September 1976 entrance examination.  Accordingly, 
the veteran is not entitled to the presumption of soundness.  

Having determined that the veteran's cataracts preexisted 
active service, the Board must now determine whether the 
disability was aggravated by the veteran's active duty.  The 
record reflects that the veteran was found fit for duty at 
the time of his entrance into the military despite his lens 
opacities and was subsequently placed on  a profile because 
of the cataracts.  As noted in the November 2004 VA medical 
opinion, these opacities progressed into "visually 
significant cataracts" during service.  Although the 
veteran's visual acuity was reportedly 20/20 in both eyes on 
the discharge examination, the Board is of the opinion that 
this reported finding is probably inaccurate since the 
veteran did not undergo removal of the cataract in either eye 
until after his discharge from service.  In sum, the Board is 
satisfied that the evidence as a whole demonstrates that the 
cataracts increased in severity during service.  The recent 
VA examiner was not able to state that the increase in 
severity during service was clearly and unmistakably due to 
natural progress, nor does the evidence otherwise show that.  
Accordingly, the presumption of aggravation has not been 
rebutted and the vetera is entitled to service connection for 
this disability.  


ORDER

Reopening of the claim for service connection for cataracts 
is granted.

Service connection for bilateral cataracts is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


